       Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 1 of 6




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION


 JAMES KUYKENDALL,
                                                     CIVIL ACTION No. 5:20-cv-219
                         Plaintiff,

 vs.                                                 Hon. Maria Garcia Marmolejo, D.J.
                                                     Hon. John A. Kazen, M.J.
 AMAZON STUDIOS, LLC, et al.,

                         Defendants.


                     NOTICE OF CORRECTION
           TO PLAINTIFF’S MEMORANDUM IN OPPOSITION
     TO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

        The last paragraph on page 12 of Plaintiff’s Memorandum in Opposition to

Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction (ECF No. 53, filed April

8, 2021) contains the following passage:

         On May 4, Kuykendall’s counsel expanded this roadmap to the truth in
         yet another letter to Stracher, again sent from Texas, identifying eight
         specific individuals, most of them current and former DEA agents and
         officials, who had information that would confute the accusations against
         Kuykendall. Id. ¶ 64 & Exh. 6. Plaintiff’s counsel followed up with an
         email to Stracher the next day, again sent from Texas, that provided
         email contact information for each of these eight people. Id. At least two
         of these sources, Mike Chavarria and Pedro Hernandez (a former DEA
         agent who worked with Camarena and Kuykendall in Guadalajara at the
         time of Camarena’s death), live in Texas. See Kuykendall Decl. ¶¶ 3-4.
         Defendants made no attempt to contact or interview any of these
         individuals or to review any of the evidence to which Kuykendall
         directed them before the Show was released on July 31, 2020. Compl.
         ¶ 67.
ECF No. 53, at 12-13 (italics added).

        In the course of preparing Plaintiff’s initial disclosures pursuant to Fed. R. Civ. P.

26(a)(1), which were served on April 28, 2021, Plaintiff ascertained that the italicized


Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 1
      Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 2 of 6




sentence at the end of the quoted passage is factually incorrect. Specifically, on May 5,

2020 (the same day that Plaintiff’s counsel emailed Stracher with the email contact

information of the eight people Plaintiff had identified), Defendant Russell emailed

former Special Agent Pedro Hernandez at his address in Texas. See annexed Declaration

of Pedro T. Hernandez & Exh. A. Russell’s email stated as follows:

         Dear Mr. Hernandez,
         We are preparing to broadcast a documentary television series
         concerning the kidnapping and murder of DEA agent Kiki Camarena. In
         connection with that series, witnesses make certain allegations against
         James Kuykendall. Specifically, witnesses claim that:
         Mr. Kuykendall received large sums of money from Ernesto Fonseca
         Carrillo and/or known criminal associates of Carrillo in Guadalajara on
         at least two occasions in 1984 and 1985;
         Mr. Kuykendall received money from state police commander Gabriel
         Gonzalez Gonzalez on three occasions in the 1980s at the U.S. Consulate
         in Guadalajara;
         Mr. Kuykendall was present in early 1985 at a meeting held at the Motor
         Hotel de las Americas where the abduction of Kiki Camarena was
         planned. In addition, Mr. Kuykendall provided information to
         Guadalajara Cartel operatives about what Mr. Camarena was wearing
         and what time he was expected to leave the consulate building on the day
         he was kidnapped.
         If you wish to comment on these allegations, please contact me at this
         email no later than 5:30 pm PDT on Wednesday, May 6.
         Respectfully,
         - Tiller Russell
Hernandez Decl. Exh. A. Mr. Hernandez responded to Mr. Russell via email the next day,

again from his address in Texas, writing as follows:

         Sirs:
         Reference is made to your email of 04/05/2020 regards allegations made
         about Mr. James Kuykendall. For background about me I was in
         Guadalajara from 1979 to the end of 1983. I am also a godfather to Kiki’s
         oldest son, Enrique “kikito” Camarena. I knew Kiki since we were at the
         DEA academy and subsequently we worked together in Guadalajara.

Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 2
      Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 3 of 6




         Mr. Kuykendall arrived in 1982 and designated as the SAIC of the
         Guadalajara R.O. At the time of his arrival Kiki and I had been on post
         working alone until newly arrived Wilbur “Butch” Sears, whom also
         arrived in 1982. I have personally known Mr. Kuykendall since 1971/72
         time frame.
         As to the allegations, I have known about them since they first started in
         the gossip column. I can in good faith tell you that these rumors are lies.
         Lies perpetrated by persons wanting to gain favor and possibly protection
         and immunity from procecution. [sic]
         If your “witnesses” had brought this up to any good and responsible DEA
         agent, there would have been a report written about it and an
         investigation conducted by internal affairs. If, “I say if” some of your
         witnesses are the same as testified at the trials against some cartel
         members then you know that their credibility was in question. If you do
         your due diligence you will find that James is known and respected as an
         agent and would not do or think about doing any of the allegations,
         especially of the man that Kiki was and the relationship they had
         established.
         As a side note, I will tell you that it is not uncommon for traffickers and
         or informants to counterattack and create doubt with lies and innuendos
         to hurt someone’s reputation.
         I remain,
         Pedro T. Hernandez
Hernandez Decl. Exh. A. In the third email in the chain, Mr. Russell acknowledged receipt

of Mr. Hernandez’s email later on May 6, 2020. Id. According to Mr. Hernandez, he had

no further contact or communication with Mr. Russell or anyone else associated with the

Show. Hernandez Decl. ¶ 6.

        Also on May 5, 2020, Russell sent an email similar to the one he sent to Mr.

Hernandez to former DEA official Michael Chavarria at his address in Texas. See annexed

Declaration of Michael Chavarria & Exh. A. Mr. Chavarria responded the next day with a

lengthy email sent from his home in Texas, which in pertinent part read as follows:

         In all my years as a Special Agent conducting criminal investigations as
         both an NIS and DEA Agent, and, while working with host nation
         counterparts in various countries in Latin America, this is the first I have
         heard of such an incredible story as it relates to a “Deep-State-Like-

Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 3
      Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 4 of 6




         Conspiracy” involving multiple agents from multiple agencies. My initial
         reaction was to laugh. And, then, I realized the world we currently live in
         lends itself to just that type of theoretical, wild plot. And, being a fan of
         fictional crime stories myself, I am always entertained by the creativity
         that’s out there.
         In this particular case, however, you and your associates are preparing a
         “documentary” which infers a degree of authenticity, accuracy, and
         veracity. I truly question whether you have done the work to meet that
         required standard.
         I have personally met retired agent, Hector Berrellez, many years ago. I
         do not know him well enough to have an opinion regarding his reputation
         or character, nor have I even personally met Mr. James Kuykendall
         (retired). But, I can and will share some things which I believe should be
         taken into consideration by you and your colleagues as you prepare to
         besmirch Mr. Kuykendall’s reputation, to which I can attest has been one
         of dedicated, ethical service….
         In short, your upcoming documentary is going to feed into this notion
         that the “gringos” are just as corrupt as our Mexican neighbors. This is a
         ridiculous theory, especially in this case where your sources, who appear
         to have been hand-selected, are providing a particular narrative which
         suits your pre-disposed belief. If this were a trial, you would be seeking
         a conviction based solely on circumstantial evidence provided by
         informants who completely lack credibility. Although likely well-
         intended, your documentary will do a major injustice to the well-earned
         reputations of others like James Kuykendall, and also to a well-regarded
         agency of the Drug Enforcement Administration, whose many employees
         continue to take risks in order to keep our society safe from drug
         traffickers and their poison.
         My questions to you and your colleagues are as follows:
         -   Do you actually believe that a federal agent could be paid millions of
         U.S. dollars in cash and have it kept a secret for all of these years?
         - Do you actually believe that if there were witnesses to these payments,
         they wouldn’t have brought this to the attention of others so many years
         ago?
         -    Do you actually believe that multiple agents from multiple agencies
         can keep secrets of this magnitude?
         -   Do you actually put stock in the words of the very same individuals
         who have self-incriminated with regard to heinous crimes they have
         committed?
         -     If so, your next documentary should focus on alien abductions.


Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 4
      Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 5 of 6




         Finally, Mr. Russell, I would recommend that you conduct due diligence
         with regard to the credibility of all individuals and their respective
         statements as it relates to the material being covered in your
         documentary. As part of that due diligence, I would refer you to the
         decision made by a U.S. Federal District Court Judge (Hon. Edward
         Rafeedie), who agreed to the defense motion for acquittal during the trial
         of Humberto Alvarez Machain. This case was presented by DEA (with
         significant involvement of SA Hector Berrellez) and federal prosecutors
         of the U.S. Attorney’s Office. Using strong language, citing the
         government’s “wild speculation,” the Judge ruled that the case should be
         immediately dismissed without even giving the jury an opportunity to
         hear the government’s evidence or witnesses (which I’m assuming are the
         same witnesses being utilized in your documentary). Being a career
         federal agent, this is quite rare for a case to be dismissed in the midst of
         a trial which has already commenced. Please do not misconstrue or
         misinterpret my comments as an inference to Alvarez Machain’s
         innocence – to the contrary. It has to do entirely with how the case was
         being presented. I’m referring specifically to the sources for this
         documentary.
Chavarria Decl. Exh. A. According to Mr. Chavarria, he had no further communication

with Mr. Russell or anyone else associated with the Show. Chavarria Decl. ¶ 5.

        Finally, it now further appears that in addition to reaching out to Mr. Hernandez

and Mr. Chavarria, Russell also reached out on or about May 5, 2020, to at least four of

the other persons on the list provided to Stracher by Mr. Kuykendall’s counsel.

Dated: April 30, 2021                           Respectfully submitted,
                                                By: /s/ F. Franklin Amanat
                                                   F. Franklin Amanat, Attorney in Charge*
                                                   Greg G. Gutzler*
                                                   Megan E. McKenzie*
                                                   DiCELLO LEVITT GUTZLER LLC
                                                   One Grand Central Place
                                                   60 East 42nd Street, Suite 2400
                                                   New York, NY 10165
                                                   Telephone: (646) 933-1000
                                                   famanat@dicellolevitt.com

                                                    Counsel for Plaintiff James Kuykendall
                                                    *Admitted Pro Hac Vice



Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 5
      Case 5:20-cv-00219 Document 62 Filed on 04/30/21 in TXSD Page 6 of 6




Of Counsel:

        W. Mark Lanier, Texas Bar No. 11934600
        Alex J. Brown, Texas Bar No. 24026964, S.D. Tex. Bar No. 30178
        THE LANIER LAW FIRM
        10940 W. Sam Houston Pkwy. North
        Suite 100
        Houston, TX 77064
        (713) 659-5200
        wml@lanierlawfirm.com
        alex.brown@lanierlawfirm.com




Correction to Plaintiff’s Opposition to Motion to Dismiss
Kuykendall v. Amazon Studios LLC, et al., No. 5:20-cv-219 (S.D. Tex.)
Page 6
